Case 2:14-cr-00074-JDC-KK Document 294 Filed 12/01/20 Page 1 of 6 PageID #: 3911




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


 UNITED STATES OF AMERICA                            CASE NO. 2:14-CR-00074-01

 VERSUS                                              JUDGE JAMES D. CAIN, JR.

 MARK ANTHONY THOMPSON (01)                          MAGISTRATE JUDGE KAY


                                MEMORANDUM ORDER

           Before the Court is a “Motion for Compassionate Release” (Doc. 290) filed by

 Defendant Mark Anthony Thompson. The Government opposes Thompson’s request for

 early release under the First Step Act.

                                     INTRODUCTION

           Defendant, Mark Anthony Thompson, was indicted by a grand jury for attempted

 production of child pornography and enticement of a minor to engage in sexual acts. A

 jury found him guilty of both counts. On December 2, 2015, Thompson was sentenced to

 360 months imprisonment. 1 Thompson argues that his original sentence was too harsh and

 that he should be released due to having contracted COVID-19 and his general fear of the

 disease.

                                  LAW AND ANALYSIS

           A judgment, including a sentence of imprisonment, “may not be modified by a

 district court except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 825



 1
     Doc. 195.

                                           Page 1 of 6
Case 2:14-cr-00074-JDC-KK Document 294 Filed 12/01/20 Page 2 of 6 PageID #: 3912




 (2010).   Under 18 U.S.C. 3582(c), a court generally may not modify a term of

 imprisonment once it has been imposed, except in three circumstances; (1) upon a motion

 for reduction in sentence under 18 U.S.C. § 3582(c)(1)(A); (2) to the extent otherwise

 expressly permitted by statute or by Rule 35 of the Federal Rules of Criminal Procedure,

 18 U.S.C. § 3582(c)(1)(B); and (3) where the defendant was sentenced based on a

 retroactively lowered sentencing range, 18 U.S.C. § 3582(c)(2).

        Section 3852(c)(1)(A) permits a court to reduce a prisoner’s sentence “if he finds

 that” (1) “extraordinary and compelling reasons warrant such a reduction” and (2) the

 reduction is “consistent with applicable policy statements issued by the Sentencing

 Commission.”

        Prior to 2018, only the Director of the BOP could file these kinds of compassionate

 release motions. In 2018, Congress passed, and President Trump signed the First Step Act,

 which among other actions, amended the compassionate release process. Under the First

 Step Act, § 3582(c)(1)(A) now allows prisoners to directly petition courts for

 compassionate release.

        Section 3582(c)(1)(A) provides that any reduction must be “consistent with

 applicable policy statements issued by the Sentencing Commission.” 18 U.S.C, §

 3582(c)(1)(A). Here, the applicable policy statement, U.S.S.G. § 1B1.13, provides that a

 court may reduce the term of imprisonment after considering the § 3553(1) factors if the

 Court finds that (i) “extraordinary and compelling reasons warrant the reduction;” (ii) “the

 defendant is not a danger to the safety of any other person or the community, as provided



                                         Page 2 of 6
Case 2:14-cr-00074-JDC-KK Document 294 Filed 12/01/20 Page 3 of 6 PageID #: 3913




 in 18 U.S.C. § 3142(g)”; and (iii) “the reduction is consistent with this policy statement.” 2

 U.S.S.G. § 1B1.13.

          The policy statement includes an application note that specifies the types of medical

 conditions that qualify as “extraordinary and compelling reasons.” First, that standard is

 met if the defendant is “suffering from a terminal illness,” such as “metastatic solid-tumor

 cancer, amyotrophic lateral sclerosis (ALS), end-stage organ disease, [or] advanced

 dementia.” U.S.S.G. § 1B1.13, cmt. n.1(A)(i). Second, the standard is met if the defendant

 is: (1) suffering from a serious physical or medical condition, (2) suffering from a serious

 functional or cognitive impairment, or (3) experiencing deteriorating physical mental

 health because of the aging process, any of which substantially diminishes the ability of

 the defendant to provide self-care within the environment of a correctional facility, and

 from which he or she is not expected to recover. U.S.S.G. § 1B1.13, cmt. n.1(A)(ii).

          The application note also sets forth other conditions and characteristics that qualify

 as “extraordinary and compelling reasons” related to the defendant’s age and family

 circumstances. U.S.S.G. § 1B1.13, cmt. n.1(B)-(C). Finally, the note recognizes the

 possibility that the BOP could identify other grounds that amount to “extraordinary and

 compelling reasons.” U.S.S.G. § 1B1.13, cmt. n.1(D).




 2
   The policy statement refers only to motions filed by the BOP director. That is because the policy statement was last
 amended on November 1, 2018, and until the enactment of the First Step Act on December 21, 2018, defendants were not
 entitled to file motions under § 3582(c). See first Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194, 5239.
 In light of the statutory command that any sentence reduction be “consistent with applicable policy statements issued by
 the Sentencing Commission,” § 35829c)(2)(A)(ii), and the lack of any plausible reason to treat motions filed by defendants
 differently from motions filed by BOP, the policy statement applies to motions filed by defendants as well.

                                                      Page 3 of 6
Case 2:14-cr-00074-JDC-KK Document 294 Filed 12/01/20 Page 4 of 6 PageID #: 3914




            The BOP has issued a regulation to define its own consideration of compassionate

 release requests. See BOP Program Statement 5050.50. 3 This Program Statement was

 amended effective January 17, 2019, following the First Step Act’s passage. It sets forth in

 detail the BOP’s definition of the circumstances that may support a request for

 compassionate release, limited to the same bases the Sentencing Commission identified:

 serious medical condition, advanced age, and family circumstances. The policy statement

 is binding under the express terms of § 3582(c)(1)(A), and because it concerns only

 possible sentence reductions, not increases, it is not subject to the rule of Booker v. United

 States, 543 U.S. 220 (2005), that any guideline that increases a sentence must be deemed

 advisory. See Dillon v. United States, 560 U.S. 817, 830 (2010) (making clear that the

 statutory requirement in § 3582 that a court heed the restrictions stated by the Sentencing

 Commission is binding).

            The Government argues that Thompson has not set forth “extraordinary and

 compelling reasons” for release from imprisonment. The Court agrees. Thompson does

 not allege he is suffering from a terminal illness, or some other serious physical or medical

 condition. Thompson only asserts he is entitled to early release because of COVID-19 and

 his general fear of the disease. As noted by the Government, neither the policy statement,

 nor the BOP regulations provide any basis for compassionate release based on general

 health concerns, including those arising from the COVID-19 pandemic. See also United

 States v. Koons, 2020 WL 1940570, at *5 (W.D. La. Apr. 21, 2020) (“General concerns



 3
     Available at https://www.bop.gov/policy/progstat/5050_50EN.pdf .

                                                       Page 4 of 6
Case 2:14-cr-00074-JDC-KK Document 294 Filed 12/01/20 Page 5 of 6 PageID #: 3915




 about the spread of COVID-19 or the mere fear of contracting an illness in prison are

 insufficient grounds to establish the extraordinary and compelling reasons necessary to

 reduce a sentence.”); United States v. Wright, 2020 WL 1976828, at *6 (W.D. La. Apr.

 24, 2020) (same); United States v. Marco Perez-Serrando, 2020WL 2754914, at *2 (S.D.

 Miss. May 27, 2020) (“A generalized fear of contracting COVID-19 does not justify

 compassionate release.”); United States v. Clark,2020 WL 1557397, *4 (M.D. La. April

 1, 2020) (finding the defendant had failed to present evidence of extraordinary and

 compelling reasons to modify his prison sentence because he “does not meet any of the

 criteria set forth by the statute” and he “cites no authority for the proposition that the fear

 of contracting a communicable disease warrants a sentence modification.”).

            Thompson asserts that has had and recovered from COVID-19, however, he

 suggests that the virus may still be a threat to his life. Thompson endured the disease with

 no complications. 4

            The Court agrees with the Government that Thompson has failed to provide

 evidence of a recognized underlying medical condition, and therefore, has not met his

 burden of establishing an entitlement to a sentence reduction. In addition, having

 contracted COVID-19 is not a condition recognized by the CDC as definitely increasing

 the risk for COVID-19 complications.

            The Government also argues that Thompson has not demonstrated that he “is not a

 danger to the safety of any other person or to the community, as provided in 18 U.S.C. §



 4
     Doc. 290, p. 8 (the attending physician found no abnormal breathing).

                                                      Page 5 of 6
Case 2:14-cr-00074-JDC-KK Document 294 Filed 12/01/20 Page 6 of 6 PageID #: 3916




 3142(g). See U.S.S.G. § 1B1.13(2), or that release is appropriate in light of the § 3553(a)

 factors. As noted by the Government, Thompson was convicted of the attempted sexual

 exploitation of a ten-year old child. He has served only twenty percent (20%) of his

 sentence, and a release at this juncture would not represent “just punishment’ pursuant to

 18 U.S.C. § 3553(a)(2)(A). Furthermore, it would promote disparity with respect to

 defendants who engaged in similar criminal conduct. 18 U.S.C. § 3553(a)(6).

        Considering the nature of his offense of conviction, the absence of evidence of

 extraordinary and compelling reasons to modify his prison sentence, and the relatively

 short service of his sentence, Thompson has not established that his early release would

 comport with the applicable § 3553(a) factors. Accordingly,

        IT IS ORDERED that the Motion for Compassionate Release is hereby DENIED.

        THUS DONE AND SIGNED in Chambers on this 1st day of December, 2020.



                   ___________________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE




                                         Page 6 of 6
